Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding to challenge a prison disciplinary determination finding him guilty of possessing unauthorized gang material. The Attorney General has advised this Court that such determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and petitioner has been refunded the mandatory $5 surcharge. Although petitioner also seeks to be restored to the status he enjoyed prior to the disciplinary hearing, he has received all the relief to which he is entitled and the matter must be dismissed as moot (see Matter of Henriquez v Goord, 34 AD3d 962 [2006]; Matter of McAdoo v Goord, 19 AD3d 794, 795 [2005]).
Mercure, J.P., Spain, Lahtinen, Kavanagh and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.